[Cite as Murphy v. Murphy, 2014-Ohio-656.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



BRIAN DAVID MURPHY,                             :     APPEAL NO. C-130229
                                                      TRIAL NO. DR0503122
        Plaintiff-Appellee,                     :

  vs.                                           :        O P I N I O N.

AMY CATHERINE MURPHY                            :
n.k.a. AMY C. RUDOLPH,
                                                :
    Defendant-Appellant.




Civil Appeal From: Hamilton County Court of Common Pleas, Domestic Relations
                  Division

Judgment Appealed From Is: Affirmed.


Date of Judgment Entry on Appeal: February 26, 2014


Timothy J. Deardorf, for Plaintiff-Appellee,

Moskowitz & Moskowitz, LLC, and James H. Moskowitz, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS



D INKELACKER , Judge.

           {¶1}   Defendant-appellant Amy Catherine Murphy, n.k.a. Amy Rudolph,

appeals the trial court’s judgment, which decreased her ex-husband, defendant-

appellee Brian Murphy’s child-support obligation to zero for the years 2008 to 2012,

and ordered her to pay child support for those years. On appeal, she raises three

assignments of error. First, she argues that the trial court erred by addressing and

ruling upon issues that had been previously resolved in a June 30, 2009 entry on

objections. Next, she argues that the trial court erred in calculating her and her ex-

husband’s incomes from 2008-2012. Finally, she argues that the trial court erred by

ordering her to pay child support from 2008 to the present, in violation of her due-

process rights. Finding none of her assignments of error meritorious, we affirm the

trial court’s judgment.

                                   Trial Court Proceedings

           {¶2}   Rudolph and Murphy are the parents of two minor children, whom

they parent pursuant to a decree of shared parenting, which was entered into, along

with their decree of divorce, on March 1, 2007. The shared-parenting plan, which

was incorporated into the shared-parenting decree, provides that “regardless of

where the children are physically located or with whom the children are residing at

that particular point in time, each parent shall be the residential parent and legal

custodian for the children.”    The plan further provides that shared parenting

“includes, but is not limited to the physical living arrangements, child support

obligations, provisions for medical and dental care, school placement, and a specific

schedule of shared parenting time for each parent.”

           {¶3}   At the time of the parties’ decree, Murphy was an employee of his

own business, Ray Murphy Homes. He also had an ownership interest in Gilchrest



                                          2
                      OHIO FIRST DISTRICT COURT OF APPEALS



Farms, an entity that developed property and sold residential lots. On the child-

support worksheet attached to the shared-parenting plan, Murphy’s income was

listed as $120,000.    Rudolph’s income was listed as $52,000.       On the support

worksheet, Murphy was designated the obligor and was responsible for paying

$1,000 per month for child support and for providing health insurance for the

children.   Under the terms of the decree of divorce, Murphy was ordered to pay

Rudolph $1000 a month in spousal support.

            {¶4}   On October 22, 2008, Murphy filed a motion for modification of

his spousal- and child-support obligations, seeking to decrease his obligations due to

a substantial change in his financial circumstances. On May 1, 2009, the magistrate

entered a decision granting Murphy’s motion to modify child support.          In that

decision, the magistrate found Murphy’s annual income to be $19,607. Both Murphy

and Rudolph filed timely objections to the magistrate’s decision.

            {¶5}   On June 30, 2009, the trial court overruled Murphy’s objections

and sustained Rudolph’s objections. It calculated Murphy’s income to be $140,166

for 2006, $148,657 for 2007, and $87,434.13 for 2008. The trial court averaged his

income for those three years, arriving at a figure of $125,387, and remanded the

matter to the magistrate to recalculate Murphy’s child-support obligation in

accordance with its entry. It also calculated Rudolph’s 2008 income to be $43,084,

and ordered the magistrate upon remand to average Rudolph’s 2006, 2007, and

2008 income.

            {¶6}   On July 22, 2009, the magistrate recalculated Murphy’s child

support for 2008, based on Murphy’s averaged income of $125,385.71 and Rudolph’s

averaged income of $41,341, in accordance with the trial court’s remand order. On

August 5, 2009, Murphy filed objections. He argued that the averaging of his income



                                          3
                       OHIO FIRST DISTRICT COURT OF APPEALS



was improper under the circumstances, and that the magistrate had erred in

calculating Rudolph’s income when her 2008 tax return was not in evidence. Murphy

then filed a motion to compel Rudolph’s production of her 2008 and amended 2008

tax returns.   On September 24, 2009, the trial court heard arguments on the

objections, taking portions of the argument under submission, and ordered Rudolph

to provide Murphy with a copy of her original and amended 2008 tax returns.

           {¶7}     On October 13, 2009, the trial court concluded that it had erred in

instructing the magistrate to average Murphy’s income for the years 2006, 2007, and

2008. As a result, it remanded the matter to the magistrate with instructions “to

calculate child support based upon [Murphy]’s income for year 2008” and to permit

Rudolph’s “attorney to question Murphy as to any other income he may have

received for that year alone, and then use that figure while calculating his present

child support order.”     The trial court subsequently entered an amended entry,

correcting a clerical error in the title of the October 13, 2009 entry.

           {¶8}     On March 16, 2010, the magistrate issued a decision, stating that a

fair review of the trial court’s remands, and the magistrate’s decisions to which they

applied, required the magistrate to conduct a de novo hearing on Murphy’s motion to

modify child support for the following reasons: (1) Rudolph’s 2008 amended tax

return likely included evidence the magistrate had not yet heard and may have an

impact on the child-support calculation; and (2) “ordering Murphy to testify

regarding his income for the tax year 2008 if so requested by Rudolph’s counsel

opens the door to questioning of Murphy by Murphy’s counsel, and by the

magistrate.”      The magistrate noted that this additional testimony could elicit

evidence the magistrate had not yet heard and could be relevant to Murphy’s motion




                                            4
                     OHIO FIRST DISTRICT COURT OF APPEALS



to modify child support. As a result, the magistrate set the matter for a de novo

hearing on Murphy’s motion to modify child support.

          {¶9}    Rudolph filed objections to the magistrate’s decision on March 26,

2010. She argued that because the trial court had already determined the parties’

2008 income in its June 30, 2009 entry, the trial court should not relitigate the

matter.   On May 28, 2010, the trial court overruled Rudolph’s objection and

remanded the matter to the magistrate to hold a de novo hearing to determine the

parties’ 2008 incomes for the purpose of ruling on Murphy’s October 22, 2008

motion to modify child support. The trial court further provided that “the magistrate

shall not average [Murphy’s] income, but may, if deemed appropriate, average

[Rudolph’s] income over a reasonable number of years.”

          {¶10} Rudolph appealed the trial court’s May 28, 2010 entry, but this

court dismissed her appeal. In our judgment entry, we acknowledged that the trial

court had changed its mind on the proper way to determine the parties’ income. But

we concluded that because the trial court had never specifically decided the issue of

the amount of child support, the order Rudolph had appealed from was not a final

order as defined in R.C. 2505.02.

          {¶11} Following the dismissal of Rudolph’s appeal, the magistrate

conducted a series of de novo hearings on the child-support issue that spanned

roughly eight months. At the first hearing on April 27, 2012, counsel for both

Rudolph and Murphy agreed that because Murphy’s October 2008 motion to modify

child support had been pending for more than four years without resolution, the

magistrate would determine the parties’ child-support obligations on a year-by-year

basis, beginning with the date of Murphy’s filing.




                                           5
                    OHIO FIRST DISTRICT COURT OF APPEALS



          {¶12} During the hearings, both Murphy and Rudolph testified as to their

incomes for the years 2008, 2009, 2010, 2011, and 2012, and presented

documentary evidence, including their tax returns. Murphy testified that by mid-

2008 his annual income had been reduced substantially because of a downturn in

the real-estate market. The bank that had provided financing to his company, Ray

Murphy Homes, had halted its line of credit and the company was no longer able to

borrow money to finance its operations. At the time he had filed his motion to

decrease child support, he was no longer an employee of Ray Murphy Homes and

had stopped receiving wages from the company. Instead, he had received periodic

payments toward the more than $530,000 he had loaned to Ray Murphy Homes,

which had since ceased operating.

          {¶13} Murphy testified that he had invested the payments in other

businesses he had attempted to start with the help of his family members so that he

could earn additional income. Some of those businesses had generated income while

others had only generated losses. Murphy testified that he had additionally collected

unemployment-compensation benefits.       Despite his declining finances, Murphy

continued to pay Rudolph $1,000 monthly through February 2012 in spousal

support, $1,000 monthly in child support, and the health insurance premiums for

the children. Murphy testified that he had included all of his income from every

source on his tax returns. He further testified that the parties’ son had moved from

Rudolph’s home in October 1, 2011, to live with him on a full-time basis and their

daughter had moved from Rudolph’s home in July 2012, to live with him on a full-

time basis, and that Rudolph had only seen their son a few times since he had moved

in with him.




                                         6
                    OHIO FIRST DISTRICT COURT OF APPEALS



          {¶14} Rudolph testified that since the divorce she had worked part-time

flexible jobs so that she could take the parties’ children to their doctors’

appointments and the parties’ daughter, who had cerebral palsy, to numerous

therapy appointments. She testified her income was primarily comprised of spousal

support and the interest and dividends from her investment accounts. Although

Rudolph could not recall the exact amounts in her investment accounts, there was

evidence before the trial court, that they totaled more than one million dollars. She

testified that in 2008, 2010, and 2012, she had taken distributions from her

investment accounts and had rolled the funds over into a Roth IRA. She further

testified that in 2012 she began working 28 to 35 hours per week at Play it Again

Sports, earning $9.00 an hour.

          {¶15} On January 22, 2013, the magistrate filed a lengthy decision with

findings of fact and conclusions of law, which detailed the parties’ income from

October 2008 to 2012. The magistrate modified Murphy’s child-support obligation

to zero effective October 22, 2008, through December 31, 2008, and also set his

child-support obligation at zero for 2009, 2010, 2011, and 2012. The magistrate

ordered Rudolph to pay child support of $1,324.68 per month effective October 22,

2008, through December 31, 2008, and set her monthly child-support obligation at

$706.90 for 2009, $1374.77 for 2010, $927.55 for 2011, and $1082.97 for 2012.

          {¶16} Rudolph and Murphy filed timely objections. Pertinent to this

appeal, Rudolph objected to several of the magistrate’s findings relating to her and

Murphy’s incomes for 2008, 2009, 2010, 2011, and 2012. She also objected to the

magistrate’s order requiring her to pay child support, arguing that the magistrate’s

failure to provide her with notice that she could be the child-support obligor had

violated her due-process rights. The trial court overruled in part and sustained in



                                         7
                      OHIO FIRST DISTRICT COURT OF APPEALS



part Rudolph’s objections as to the magistrate’s calculations of her and Murphy’s

incomes. It overruled her objection that the magistrate had violated her due-process

rights by requiring her to pay child support.

            {¶17} The trial court modified Murphy’s child-support obligation to zero

effective October 22, 2008, through December 31, 2008, and also set his child-

support obligation at zero for 2009, 2010, 2011, and 2012. It set Rudolph’s monthly

child-support obligation at $1,330.32 effective October 22, 2008, through December

31, 2008, at $920.58 for 2009, $1384.80 for 2010, $1091.86 for 2011, and $832.15

for 2012. The trial court ordered Rudolph to make a lump-sum payment of at least

$20,000 to Murphy within 30 days of the order as partial repayment of the overage,

and to pay Murphy at least $500 per month toward the remaining overpayment until

he has been repaid in full. Rudolph has timely appealed, raising three assignments

of error.

                             The Trial Court’s June 30, 2009 Order

            {¶18} In her first assignment of error, Rudolph argues the trial court erred

when it addressed and ruled upon issues that had previously been resolved by the

trial court’s June 30, 2009 entry on objections. She argues that the June 30, 2009

entry on objections conclusively determined the issue of the parties’ 2008 incomes.

Thus, the trial court could not review the matter further.

            {¶19}   She alternatively argues that even if the trial court could readdress

the parties’ income for child-support purposes, it was inappropriate for the court to

hold a de novo hearing where the trial court had already determined the matter and

where its October 13, 2009 entry and amended entry did not specifically require such

a hearing. We disagree with both arguments.




                                           8
                     OHIO FIRST DISTRICT COURT OF APPEALS



           {¶20} A trial court always has the inherent power to correct prior errors

or reconsider an interlocutory order entered in the same case. See, e.g., State ex rel.

Dannaher v. Crawford, 78 Ohio St.3d 391, 395, 678 N.E.2d 549 (1997); see also Culp

v. Olukoga, 4th Dist. Scioto No. 12CA3470, 2013-Ohio-5211 ¶ 63 (“as a general rule,

trial courts may reconsider interlocutory orders prior to final judgment”); Clymer v.

Clymer, 10th Dist. Franklin No. 95APF02-239, 1995 Ohio App. LEXIS 4303, *9

(Sept. 26, 1995) (“additional evidence, prior error or a change in circumstances

might well argue against [a trial court’s] blind adherence to a prior ruling”).

           {¶21} Contrary to Rudolph’s assertions, the trial court’s June 30, 2009

entry on objections was not a final judgment that conclusively determined the

parties’ 2008 incomes. Rather, it was an interlocutory order. In its June 30, 2009

order, the trial court had remanded the matter to the magistrate for a recalculation of

child support in light of its conclusion that the parties’ incomes should be averaged

over a three-year period.

           {¶22} Following objections by Murphy, the trial court concluded that it

had erred by averaging Murphy’s income for purposes of child support and

eventually determined, as did the magistrate, that a de novo hearing was necessary.

Because the trial court’s June 30, 2009 entry was an interlocutory order, the trial

court had the inherent authority to reconsider this order prior to final judgment.

And because the trial court deemed a de novo hearing necessary for calculating the

parties’ incomes for child-support purposes for the magistrate to comply with its

prior entries on the parties’ objections, Rudolph’s arguments are not well taken. As a

result, we overrule her first assignment of error.




                                           9
                    OHIO FIRST DISTRICT COURT OF APPEALS



                     Calculation of Parties’ Incomes for Child Support

           {¶23} In her second assignment of error, Rudolph argues the trial court

erred in setting the parties’ incomes from 2008 to 2012 and ordering her to pay child

support.

           {¶24} A trial court’s decision regarding child support will not be

disturbed absent a showing of an abuse of discretion. Pauly v. Pauly, 80 Ohio St.3d

386, 390, 686 N.E.2d 1108 (1997), citing Booth v. Booth, 44 Ohio St.3d 142, 144, 541

N.E.2d 1028 (1989).      A trial court abuses its discretion when it makes an

unreasonable, arbitrary, or unconscionable decision. Blakemore v. Blakemore, 5

Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

           {¶25} Rudolph argues the trial court erred in calculating Murphy’s

income at $21,032 for 2008, $4,621 for 2009, $14,761 for 2010, and $25,810 for

2011 and 2012. The magistrate found, and the trial court agreed, that Murphy had

shown his income had decreased due to circumstances beyond his control, namely

the downtown of the real-estate market, which had caused the financial decline and

eventual demise of his business, Ray Murphy Homes. The magistrate considered the

evidence presented and found that Murphy’s testimony was credible and was

supported by his tax returns for 2008 to 2011. These findings were adopted by the

trial court. In the absence of credible evidence presented by Rudolph to support her

claims that Murphy had filed fraudulent tax returns, we cannot say the trial court

erred in calculating his income based solely upon his testimony and his tax returns.

           {¶26} Nor can we conclude that the trial court ignored evidence of

additional income to Murphy for child-support purposes. Rudolph argues that the

trial court ignored Murphy’s paystubs for 2008, significant deposits in his personal

bank account, and significant expenditures by Murphy for vacations, Bengals tickets,



                                         10
                     OHIO FIRST DISTRICT COURT OF APPEALS



and a boat, which demonstrated that he was living a lifestyle inconsistent with the

income reported on his tax returns.

           {¶27} Murphy testified that in 2008 his company, Ray Murphy Homes,

had suffered significant financial losses and the bank had pulled its line of credit. As

a result of the advice of a business turnaround expert, Murphy no longer collected

paychecks, but began receiving repayment of the substantial loans he had made to

the company. He also explained that the deposits in his bank account were proceeds

from the sale of lots that had been distributed to him by Murphy Land Holdings, a

company that had been created to hold the remaining real-estate lots that were left

after Ray Murphy Homes came out of its assignment for the benefit of creditors.

Given our review of the record, we cannot say the trial court erred in determining

that those sums were a return of capital and should not be included in Murphy’s

gross income.

           {¶28} Likewise, Rudolph’s challenge to the trial court’s factual finding

that Murphy had been living frugally is not well taken. Rudolph’s argument that the

trial court had evidence before it that Murphy had expended large sums for

vacations, Bengals tickets, and a boat is not supported by the record.         Murphy

testified that he sells his Bengals tickets and uses the money to buy groceries. As to

vacations, Murphy testified that since the divorce and downturn of his business, he

had vacationed in Montana only once, using frequent-flier miles and staying with

friends. He had vacationed in Florida in 2007 prior to the downturn of his business.

He had received the boat, which was worth $2,500, in the property division and he

paid $60 per month in storage fees. Therefore, we cannot conclude the trial court

erred in determining that Murphy had been living frugally since he had filed the

motion to modify his child support.



                                           11
                    OHIO FIRST DISTRICT COURT OF APPEALS



          {¶29} Thus, based upon the record before us, we cannot conclude the

trial court abused its discretion in its determination of Murphy’s gross income for

child-support purposes for 2008, 2009, 2010, 2011, and 2012.

          {¶30} Rudolph also argues that the trial court erred in calculating her

income for 2008 and 2010. With respect to her 2008 income, the record reflects

that Rudolph filed three tax returns. The magistrate determined Rudolph’s income

for 2008 to be $100,133, which included capital gains of $63,155 reflected on her tax

return. The magistrate determined Rudolph’s income for 2010 to be $77,964, which

included $30,000 that was listed as an IRA distribution on her tax return. Rudolph

testified that the capital gains and the IRA distribution were the result of the

conversion of an IRA to a Roth IRA.

          {¶31} In her objections to the magistrate’s decision, Rudolph argued that

the IRA was not taxable until it was withdrawn, while a Roth IRA is taxable upon

deposit, allowing the earnings to accrue tax free. Therefore, Rudolph argued that

these amounts should not be included in her gross income. She alternatively argued

that even if the funds were distributed, they still should not be considered as income

for child-support purposes because they are nonrecurring income, and thus

excludable as gross income under R.C. 3119.01(C)(8). The trial court overruled

Rudolph’s objections.

          {¶32} Although Rudolph maintains the trial court erred in including the

sums as income, her second amended 2008 tax return and her 2010 tax return do

not support her claim. Her second amended 2008 tax return showed that the capital

gain was from the sale of some of the stocks and bonds in one of her investment

accounts. Her 2010 tax return, likewise, listed the sum as an IRA distribution.

Rudolph, moreover, presented no documentary evidence to corroborate her



                                         12
                    OHIO FIRST DISTRICT COURT OF APPEALS



testimony that she had rolled over the funds into a Roth IRA. As a result, we cannot

say the trial court erred in determining that these monies were available to Rudolph

and should be included in her income for 2008 and 2010. See, e.g., Johns v. Johns,

9th Dist. Summit No. 24704, 2009-Ohio-5798, ¶ 18-19 (holding that the trial court

did not abuse its discretion in concluding that husband’s IRA distributions

constituted income for spousal-support purposes where husband presented no

evidence that he had rolled the sums over into a Roth IRA).

          {¶33} Nor can we conclude the trial court erred in determining that the

sums were not nonrecurring income. R.C. 3119.01(C)(8) defines a nonrecurring or

unsustainable income or cash flow item as

          an income or cash flow item the parent received in any year or for

          any number of years not to exceed three years that the parent does

          not expect to continue to receive on a regular basis. Nonrecurring

          or unsustainable income or cash flow item does not include a

          lottery prize award that is not paid in a lump sum or any other item

          of income or cash flow that the parent receives or expects to receive

          for each year for a period of more than three years or that the

          parent receives and invests and otherwise uses to produce income

          or cash flow for a period of more than three years.

          {¶34} There is evidence that Rudolph had withdrawn a significant sum

from her investment accounts, resulting in a capital gain of $63,155 in 2008, that she

had taken a $30,000 distribution from an IRA in 2010, and that she just taken

another such distribution in 2012.        Rudolph testified that she takes these

distributions “because [she] could sustain some of the tax liability because of the

attorney fees.” Her testimony, moreover, suggests that she will continue to do so in



                                         13
                     OHIO FIRST DISTRICT COURT OF APPEALS



the future.   As a result, we cannot say the trial court abused its discretion in

concluding that these amounts did not qualify as nonrecurring or unsustainable

income under R.C. 3119.01(C)(7)(e). See, e.g., Tonti v. Tonti, 10th Dist. Franklin Nos.

03AP-494 and 03AP-728, 2004-Ohio-2529, ¶ 59-64 (holding that payments from a

cognovit note did not satisfy the definition of nonrecurring income where a

significant portion of the note was still due and payable and it was reasonable to

expect payments would continue to be made on a regular basis); State ex rel. Athens

Cty. Child Support Enforcement Agency v. Patel, 4th Dist. 05CA20, 2006-Ohio-

2951, ¶10-15 (holding that medicare payments to a father, who was a physician, could

not be fairly characterized as nonrecurring income items where “one [could] assume

that father w[ould] continue to render services during one calendar year but not be

paid for those services until the following year”); Foster v. Foster, 150 Ohio App.3d

298, 2002-Ohio-6390, 780 N.E.2d 1041, ¶ 22-23 (12th Dist.) (holding that trial court

properly concluded a father’s three-year receipt of property distributions were a

source of recurring income where he could reasonably expect to receive such

distributions in the future). We, therefore, overrule her second assignment of error.

              The Trial Court Had the Authority to Order Rudolph to Pay Child
                   Support and did not Violate her Due-Process Rights

          {¶35} In her third assignment of error, Rudolph argues the trial court

erred when it ordered her to pay child support from 2008 to the present. She makes

two separate, but interrelated arguments. First, she contends that because Murphy

had only asked the trial court in his October 2008 motion to reduce the amount of

his child-support obligation, and did not specifically ask the court to terminate his

own support obligation or request that Rudolph pay child support, the trial court

lacked the authority to order her to pay child support. Second, she argues that the




                                          14
                     OHIO FIRST DISTRICT COURT OF APPEALS



trial court’s failure to provide her any notice that it was considering making her the

child-support obligor for the years 2008 to 2012 violated her due-process rights.

          {¶36} As support for her first argument, Rudolph relies upon Citta-

Pietrolungo v. Pietrolungo, 8th Dist. Cuyahoga No. 80960, 2002-Ohio-4589. In that

case, a mother, who had been designated the sole residential parent and legal

custodian of the parties’ three children, had filed a motion to relocate the children

and to increase the father’s child-support obligation. Id. at ¶ 5. The trial court had

granted the mother’s motion to relocate the children, but had denied her motion to

increase child support. Id. at ¶ 12. The father appealed, arguing among other things,

that the trial court had erred in its calculation and should have decreased the amount

of his child-support obligation. Id. at ¶ 13 and 27. The Eighth District Court of

Appeals disagreed. Citing its prior decision in Slowbe v. Slowbe, 8th Dist. Cuyahoga

No. 75520, 2000 Ohio App. LEXIS 74 (Jan 13, 2000), the court concluded that

because the father had “failed to file a motion to modify support requesting a

decrease: the trial court lacked jurisdiction to consider whether the support was

appropriate.” Citta-Pietrolungo at ¶ 29.

          {¶37} In Slowbe v. Slowbe, a father, following a remand from the

appellate court, had attempted to relitigate the issue of child support, but had not

filed a motion to modify the child support. As a result, the magistrate refused to

permit the father to introduce evidence on the issue. Slowbe at *2. On appeal, the

father argued that the trial court had erred in overruling his objections to the

magistrate’s decision which had refused him the right to present this evidence. The

Eighth District Court of Appeals disagreed. Id. at *3. It held that the trial court had

properly determined it lacked jurisdiction to modify child support, given father’s

concession that he had failed to file a motion to modify support, which was the



                                           15
                     OHIO FIRST DISTRICT COURT OF APPEALS



proper procedure for him to invoke the trial court’s continuing jurisdiction under

R.C. 3113.215(B)(4). Id. at *4-5.

           {¶38} We find both these cases to be distinguishable. Here, Rudolph and

Murphy had entered into a shared-parenting plan. Under the terms of their plan,

both Rudolph and Murphy had been designated as the residential parent and legal

custodian for the children and had agreed to share all aspects of the physical and

legal care of their children, including their obligation to provide the necessary

ongoing financial support for their children. See R.C. 3109.04(A)(2). The Ohio

Supreme Court has held that child support is among the many terms of a shared-

parenting plan, and may be modified by the court sua sponte under R.C.

3109.04(E)(2)(b) upon a finding that the modifications are in the best interest of the

children. Fisher v. Hasenjager, 116 Ohio St.3d 53, 2007-Ohio-5589, 876 N.E.2d

546, ¶ 27-31.

           {¶39} When Murphy filed his motion to modify child support on October

22, 2008, he brought the matter of child support squarely before the trial court. The

filing of his motion, which was properly served on Rudolph, provided her with notice

that Murphy had experienced a change in circumstances and that he was seeking to

decrease his child-support obligation.      Given the terms of the parties’ shared-

parenting plan and the language in R.C. 3109.04(E)(4)(b), Rudolph had notice that,

depending upon the child-support worksheet calculations, she could be designated

the child-support obligor and thus required to pay child support to Murphy.

           {¶40}   Rudolph, moreover, engaged in discovery with Murphy for the

years 2008 to 2012, and Rudolph’s attorney agreed that because Murphy’s motion

had lingered in the trial court for more than four years, the trial court could calculate

the amount of child support from 2008 to 2012. Rudolph, thus, not only had notice



                                           16
                     OHIO FIRST DISTRICT COURT OF APPEALS



that the issue of child support was before the court, but she had ample opportunity to

present her arguments to the court.       She does not argue that she would have

presented any other evidence or that she would have employed another trial tactic

had she been given any additional notice by the trial court or Murphy. Because we

have concluded that the trial court had the authority to make the orders requiring

Rudolph to pay child support and did not violate Rudolph’s due-process rights, we

overrule her third assignment of error and affirm the judgment of the trial court.

                                                                   Judgment affirmed.

HENDON, P.J, and CUNNINGHAM, J., concur.


Please note:
       The court has recorded its own entry this date.




                                           17